—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Garry, J.), rendered March 7, 1994, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in denying, without conducting an evidentiary hearing, the defendant’s motion to withdraw his plea of guilty (see, People v Frederick, 45 NY2d 520; People v Tinsley, 35 NY2d 926; People v Zaia, 181 AD2d 931). Neither the defendant’s bare assertions of innocence nor his vague and conclusory claim of ineffective assistance of counsel was sufficient to justify setting aside the plea of guilty (see, People v Richardson, 214 AD2d 624; People v Woodard, 208 AD2d 411; People v Hall, 195 AD2d 521). Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.